Case 4:92-cr-40065-JPG Document 366 Filed 07/23/21 Page 1 of 8 Page ID #395




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                               Case No. 92–CR–40065–JPG–5

 LEROY LAMBERT,
 Defendant.

                                MEMORANDUM & ORDER

       Before the Court is Defendant Anthony Leroy Lambert’s Motion to Reduce Sentence,

brought under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. (ECF No. 359).

The Government responded, (ECF No. 361), and Lambert replied, (ECF No. 540). For the reasons

below, the Court DENIES Lambert’s Motion.

                        I.   PROCEDURAL & FACTUAL HISTORY

       In 1994, the Court sentenced Lambert to a term of 360 months’ imprisonment after he

conspired to distribute 50 grams or more of crack in violation of 21 U.S.C. § 841(b)(1)(A).

(Judgment at 1, ECF No. 249; Second Superseding Indictment at 1–2, ECF No. 107). The total

relevant conduct was between 500 and 1,500 grams of crack. (See Presentence Investigation

Report at 6, ECF No. 244) [hereinafter “PSR”]. Because Lambert had a prior felony drug

conviction, the Court determined that he was a career offender and considered a sentence within a

range of 20 years to life imprisonment. (Id. at 8–9). The sentencing range suggested by the

Guidelines Manual was 360 months to life, (id. at 12); and the Court ultimately imposed a 360-

month sentence, followed by a 10-year term of supervised release, (Judgment at 1, 3).

       Then, “[i]n 2018, Congress passed the First Step Act to address the disparities between

sentences for crack and powder cocaine.” See United States v. Shaw, 957 F.3d 734, 735 (7th Cir.
Case 4:92-cr-40065-JPG Document 366 Filed 07/23/21 Page 2 of 8 Page ID #396




2020). “More specifically, if a defendant was convicted of a crack-cocaine offense that was later

modified by the Fair Sentencing Act, he or she is eligible to have a court consider whether to

reduce the previously imposed term of imprisonment.” Id. For example, the Fair Sentencing Act

modified “the statutory penalties for crack offenses by increasing the quantity of crack required

for imprisonment[.]” Id. at 736.

               Drug-offense penalties under federal law depend in part on the
               weight and type of the drug at issue and in part on the defendant's
               prior convictions. For crack offenses committed before
               August 2010, the statutory penalties relating to imprisonment were
               the following:




               In 2010, Congress passed the Fair Sentencing Act. Section 2 of
               that Act, referred to in the First Step Act, changed the statutory
               penalties for crack offenses by increasing the quantity of crack
               required for imprisonment:




               As the two charts illustrate, the Fair Sentencing Act changed the
               quantity that triggers certain penalties of imprisonment.



                                              —2—
Case 4:92-cr-40065-JPG Document 366 Filed 07/23/21 Page 3 of 8 Page ID #397




Id. at 736–37 (internal citations omitted). The First Step Act then applied these changes

retroactively to defendants that committed a covered offense before August 3, 2010, the enactment

date of the Fair Sentencing Act. Id. at 737.

        Now, Lambert contends that he is entitled to a sentence reduction because he committed

the crack offense before August 3, 2010; and the penalty for that crime was modified by the Fair

Sentencing Act. (See Lambert’s Mot. at 3–5). Even though he has completed the 30-year term of

imprisonment, he asks the Court to reduce the 10-year term of supervised release to six years. (See

Lambert’s Reply at 6, 10).

                                   II.    LEGAL STANDARD

        “A judge considering a motion for a reduced sentence under the First Step Act is faced

with two questions. First, may the court reduce the sentence? And second, should the court reduce

the sentence? The first question, which concerns a defendant’s eligibility for a sentence reduction,

is governed by sections 404(a) and 404(c) of the First Step Act. If a defendant is eligible for a

reduction, then a court ‘may’ impose a reduced sentence.” Shaw, 957 F.3d at 739 (emphasis in

original).

        Like Lambert, two of the defendants in Shaw were convicted under § 841(b)(1)(A) before

August 3, 2010, and thus received the mandatory-minimum penalty when the trigger amount was

still only 50 grams. Id. at 738. There too, the defendants’ relevant conduct far exceeded the new

trigger amount of 280 grams established by the Fair Sentencing Act. Id. Even so, the Seventh

Circuit held that “the statute of conviction alone”—not the relevant conduct—“determines

eligibility for First Step Act relief.” Id. at 739. Conversely, the court rejected the Government’s

contention that trial judges should conduct “a fact-specific inquiry into the particular

circumstances of the offense.” Id. at 739. Rather, “whether an offense is covered simply depends




                                               —3—
Case 4:92-cr-40065-JPG Document 366 Filed 07/23/21 Page 4 of 8 Page ID #398




on the statute under which a defendant was convicted.” Id. So even though the two defendants’

relevant conduct exceeded the new trigger amount, they were still eligible for relief “because the

Fair Sentencing Act modified the penalties” under § 841(b)(1)(A). Id.; e.g., United States v.

Bethany, 975 F.3d 642, 651 (7th Cir. 2020).

       Applying Shaw here, Lambert is eligible for a sentence reduction. The underlying offense

was committed before August 3, 2010; and the statute of conviction, § 841(b)(1)(A), was modified

by the Fair Sentencing Act. That Lambert’s relevant conduct exceeds the new trigger amount does

not affect his eligibility because only the statute of conviction matters. The Government’s

argument to the contrary is therefore erroneous—though the Court notes that Shaw came down

after this case was submitted.

       Eligibility, however, “is simply the gateway to resentencing under the First Step Act . . . .

The district court’s discretion to grant or deny the request for a reduced sentence is the main event.”

United States v. Corner, 967 F.3d 662, 665 (7th Cir. 2020). “Given the complexities of sentencing,

the adequacy of a court’s reasons for imposing a sentence depends on ‘the circumstances of the

particular case.’ ” Shaw, 957 F.3d at 740 (quoting Chavez-Mesa v. United States, 138 S. Ct. 1959,

1965 (2018)). And the sentencing factors under 18 U.S.C. § 3553 provide a “familiar framework

when assessing whether to impose a reduced sentence.” Id. at 741. But see id. at 741 n.2 (“We

leave for another day whether a court is required to take § 3553(a) into consideration.”) (emphasis

added). Generally, “[t]he judge need not address every factor ‘in checklist fashion, explicitly

articulating its conclusions regarding each one.’ ” See United States v. Kappes, 782 F.3d 828, 845

(7th Cir. 2015) (quoting United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008)). Rather, it

is enough to “simply give an adequate statement of reasons, consistent with § 3553(a), for

thinking” that a sentence reduction is—or is not—appropriate. See Shannon, 518 F.3d at 496; see




                                               —4—
Case 4:92-cr-40065-JPG Document 366 Filed 07/23/21 Page 5 of 8 Page ID #399




also United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020) (“[A] district court’s discretion in

this area—as in all sentencing matters—is broad.”).

       The § 3553(a) factors set forth these considerations:

                    (1)   the nature and circumstances of the offense and the history and
                          characteristic of the defendant;

                    (2)   the need for the sentence imposed—

                              (A)     to reflect the seriousness of the offense, to promote respect
                                      for the law, and to provide just punishment for the offense;

                              (B)     to afford adequate deterrence to criminal conduct;

                              (C)     to protect the public from further crimes of the defendant;
                                      and

                              (D)     to provide the defendant with needed educational or
                                      vocational training, medical care, or other correctional
                                      treatment in the most effective manner;

                    (3)   the kinds of sentences available;

                    (4)   the kinds of sentence and the sentencing range established for—

                              (A)     the applicable category of offense committed by the
                                      applicable category of defendant as set forth in the
                                      guidelines . . . or;
                              (B)     in the case of a violation of probation or supervised release,
                                      the applicable guidelines or policy statements issued by the
                                      Sentencing Commission . . . ;

                    (5)   any pertinent policy statement—

                              (A)     issued by the Sentencing Commission . . . ; and

                              (B)     that . . . is in effect on the date the defendant is sentenced[;]

                    (6)   the need to avoid unwarranted sentencing disparities among
                          defendants with similar records who have been found guilty of similar
                          conduct; and

                    (7)   the need to provide restitution to any victims of the offense.




                                              —5—
Case 4:92-cr-40065-JPG Document 366 Filed 07/23/21 Page 6 of 8 Page ID #400




18 U.S.C. § 3553(a).

        With that in mind, Lambert contends that the Court should engage in plenary resentencing.

(Lambert’s Reply at 7–9). But this Court has said before that the First Step Act does not mandate

a plenary resentencing proceeding. E.g., United States v. Curtis, No. 99-cr-40026-JPG, 2021 WL

391233, at *2 (S.D. Ill. Feb. 4, 2021); United States v. Waithe, No. No. 01-cr-40017-JPG 2020

WL 7189506, at *2 (S.D. Ill. Dec. 7, 2020); United States v. Montgomery, No. No. 07-cr-40028-

JPG, 2020 WL 7189892, at *2 (S.D. Ill. Dec. 7, 2020). Indeed, the Seventh Circuit found in United

States v. Hamilton that a “district court did not plainly err by reducing [a defendant’s] sentence

without a plenary resentencing.” 790 Fed. App’x 824, 826 (7th Cir. 2020). Similarly, the Seventh

Circuit said in United States v. Fowowe that “[a] district court . . . is not required and thus does not

procedurally err by failing to apply intervening judicial decisions” when considering a motion for

a sentence reduction under the First Step Act. 1 F.4th 522, 534 (7th Cir. 2021). That is in line with

the majority view—adopted by at least six appellate courts—that no such right to plenary

resentencing exists under the First Step Act. United States v. Concepcion, 991 F.3d 279, (1st Cir.

Mar. 15, 2021); United States v. Moore, 975 F.3d 84, 90–92 (2d Cir. 2020); United States v.

Denson, 963 F.3d 1080, 1089 (11th Cir. 2020); United States v. Kelley, 962 F.3d 470, 471 (9th Cir.

2020); United States v. Alexander, 951 F.3d 706, 708 (6th Cir. 2019); United States v. Hegwood,

934 F.3d 414, 415 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019).

        Whether the First Step Act authorizes plenary resentencing is an issue of statutory

interpretation. Section 404(b) of the First Step Act gives the Court discretion to “impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act . . . were in effect at the time the covered

offense was committed.” “The phrase ‘as if’ means ‘as the case would be if’ some difference

condition had been in existence, e.g., ‘he laughed as if he had said something annihilating funny.’




                                                —6—
Case 4:92-cr-40065-JPG Document 366 Filed 07/23/21 Page 7 of 8 Page ID #401




In other words, the phrase ‘as if’ requires consideration of a counterfactual situation.” Kelley,

962 F.3d      at 475   (quoting   As,    Oxford    Dictionary     of   English     (3d   ed.    2011),

https://www.oed.com/view/Entry/11307#eid38318876). The First Step Act, therefore, “does not

simply authorize a district court to ‘impose a sentence,’ period. Instead, it authorizes the court to

do so subject to the ‘as if’ clause—that is, to determine the impact of sections 2 and 3 of the Fair

Sentencing Act. It would contravene the statutory text to interpret the First Step Act to require a

district court to give retroactive effect to additional legal provisions not driven by the Fair

Sentencing Act, or to require a district court to engage in collateral review of other unrelated issues

that were previously adjudicated.” Moore, 975 F.3d at 91. “In other words, to say a district court

may conduct such a review is not to say it must,” Fowowe, 1 F.4th at 532; and the Court will not

do so here.

       For all that, the § 3553(a) factors weigh against reducing Lambert’s term of supervised

release. Aside from the change in sentencing law, Lambert merely states that “a reasoned weighing

on updated § 3553(a) factors” supports a sentence reduction, (Lambert’s Reply at 9), likely based

on his erroneous assumption that he is entitled to plenary resentencing. Yet since this case was

submitted, seven months after he was released from prison, Lambert was arrested “for allegedly

placing his hands around his wife’s neck when she was walking away from him during a domestic

argument.” (Sealed Report on Offender under Supervision at 1, ECF No. 365). True enough, the

Court acknowledges that the U.S. Probation Office also said that Lambert “has otherwise adjusted

well to supervision, follows instructions, and has a positive attitude toward supervision.” (Id.). He

also successfully served his entire term of imprisonment; and the U.S. Probation Office recognized

that Lambert has stayed clean and “maintained regular employment.” (Id.). But concerns remain:

The seriousness of the allegations against him—coming within a year of his release—underscores




                                               —7—
Case 4:92-cr-40065-JPG Document 366 Filed 07/23/21 Page 8 of 8 Page ID #402




the need for Lambert’s current ten-year term of supervised release. The current term also reflects

the gravity of the underlying offense, which involved between 500 and 1,500 grams of crack; as

well as his criminal history, which includes a 1985 conviction for distributing cocaine, a 1990

conviction for battery when he grabbed a woman “by the neck and arms,” and a 1991 conviction

for unlawful possession of weapons and aggravated assault, (PSR at 8–9). Simply put, the 10-year

term of supervised release remains sufficient, but not greater than necessary, to advance the

purposes of punishment.

                                    III.    CONCLUSION

       The Court DENIES Defendant Leroy Lambert’s Motion to Reduce Sentence.

       IT IS SO ORDERED.


Dated: Friday, July 23, 2021
                                                    S/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    UNITED STATES DISTRICT JUDGE




                                             —8—
